Citation Nr: 0633129	
Decision Date: 10/26/06    Archive Date: 11/14/06

DOCKET NO.  04-20 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUE

Whether new and material evidence to reopen a claim for 
service connection for cervical radiculitis with headaches 
has been received.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 




INTRODUCTION

The veteran served on active duty for over 20 years from July 
1951 to July 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 decision of the RO that denied 
service connection for headaches and for neck pain.  The 
veteran timely appealed.

In its statement of the case (SOC), the RO announced that new 
and material evidence had not been submitted to reopen the 
claim of service connection for cervical radiculitis with 
headaches.  However, the requirement of submitting new and 
material evidence to reopen a claim is a material legal issue 
the Board is required to address on appeal despite the RO's 
action.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 
1996).  As such, the issue is captioned as above.

The veteran was previously represented by a different service 
organization.  In March 2005, the veteran submitted a VA Form 
21-22 (Appointment of Veterans Service Organization as 
Claimant's Representative), listing the VFW as his 
representative.

The veteran canceled a hearing before a Veterans Law Judge in 
Washington, D.C., that was scheduled for March 18, 2005.  In 
September 2006, the veteran's representative waived initial 
RO consideration of any additional evidence submitted by the 
veteran.

Statements made by the veteran in April 2004 and in May 2006 
could be construed as raising the matters of service 
connection for depression, skin cancer, prostate problems, 
and a respiratory disorder.  Those matters have not been 
developed for appellate review and are referred to the RO for 
appropriate action.  




FINDINGS OF FACT

1.  In July 1972, the Board denied service connection for 
cervical radiculitis with headaches. 

2.  In June 1975, the RO denied service connection for 
cervical radiculitis with headaches, claimed as secondary to 
service-connected gouty arthritis; the veteran did not submit 
a notice of disagreement within one year of the notice of 
that decision. 

3.  Evidence associated with the claims file since the 
Board's denial in July 1972 and the RO's denial in June 1975, 
when considered by itself or in connection with evidence 
previously assembled, relates to an unestablished fact 
necessary to substantiate the claim for service connection 
for cervical radiculitis with headaches, but does not create 
a reasonable possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1.  The Board's July 1972 decision denying the veteran's 
claim for service connection for cervical radiculitis with 
headaches is final.  38 U.S.C. 4004 (1970); 38 C.F.R. 
§ 19.104 (1972); currently 38 U.S.C.A. § 7104 (West 2002); 
38 C.F.R. § 20.1100 (2006).

2.  The RO's decision in June 1975, denying service 
connection for cervical radiculitis with headaches as 
secondary to service-connected gouty arthritis, is final.  
38 U.S.C. § 4005 (1970); 38 C.F.R. §§ 3.104, 19.108, 19.118, 
19.153 (1974); currently 38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104(a), 20.302, 20.1103 (2006).

3.  The evidence received since the Board's July 1972 denial 
and the RO's June 1975 denial is not new and material, and 
the claim for service connection for cervical radiculitis 
with headaches is not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).
 
Through July 2002, March 2003, and October 2003 letters, the 
RO notified the veteran of elements of service connection, 
and the evidence needed to establish each element.  These 
documents served to provide notice of the information and 
evidence needed to substantiate the claim.

VA's letters notified the veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed him that it would make reasonable 
efforts to help him get evidence necessary to support his 
claim, particularly, medical records, if he gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.  The letters 
requested that he provide the names and addresses of medical 
providers, the time frame covered by the records, and the 
condition for which he was treated, and notified him that VA 
would request such records on his behalf if he signed a 
release authorizing it to request them.

Each of the letters asked him if he had any additional 
evidence to submit, and thereby put him on notice to submit 
information or evidence in his possession. 

Notice to a claimant pursuant to the VCAA should be provided 
prior to the initial adverse decision.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).

Some of the documents meeting the VCAA's notice requirements 
were provided to the veteran after the rating action on 
appeal.  The timing deficiency was remedied by the fact that 
the veteran's claim was re-adjudicated by the agency of 
original jurisdiction after notice was provided.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

The veteran was not provided with notice of the type of 
evidence necessary to establish a disability rating or to 
assign an effective date for the disability on appeal.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  The Board 
finds no prejudice to the veteran in proceeding with a denial 
of the claim, as concluded below, because any question as to 
the appropriate disability rating and effective date to be 
assigned is rendered moot.  He had previously received all 
required notice regarding service connection.  A claim that 
is denied, obviously, does not entail the setting of a 
disability rating or an effective date.  Accordingly, the 
veteran is not harmed by any defect with regard to these 
elements of the notice.

VCAA notice in a new and material evidence claim (1) must 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and (2) must notify the 
claimant of the evidence and information that is necessary to 
establish entitlement to the underlying benefit sought by the 
claimant.

The VCAA requires, in the context of a claim to reopen, that 
VA look at the bases for the denial in the prior decision and 
to respond with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  Therefore, the question 
of what constitutes material evidence to reopen a claim for 
service connection depends on the basis on which the prior 
claim was denied.  Failure to provide this notice is 
generally prejudicial.  Kent v. Nicholson, 20 Vet. App. 1 
(2006). 

The May 2003 letter and February 2004 SOC notified the 
veteran that his previous claim for service connection for 
cervical radiculitis with headaches had been denied by rating 
actions in November 1971 and March 1972, and by a Board 
decision in July 1972.  The basis for the denial was a 
finding that the disability was unrelated to military 
service.  The RO told him that once a claim had been finally 
disallowed, new and material evidence was required for 
reopening, and also told him what constituted new evidence 
and what constituted material evidence.  These documents 
satisfied the notice requirements of Kent.

The Board finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran.  The RO has obtained copies of the veteran's 
service medical records and outpatient treatment records.  
The veteran has not identified, and the record does not 
otherwise indicate, any existing pertinent evidence that has 
not been obtained.

The veteran is not entitled to an examination prior to 
submission of new and material evidence.  38 C.F.R. 
§ 3.159(c)(4)(iii) (2006).

Given these facts, it appears that all available records have 
been obtained.

There is no further assistance that would be reasonably 
likely to assist the veteran in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(2).

II.  Petition to Reopen

The veteran's original claim for service connection for 
cervical radiculitis with headaches was denied by the RO in 
November 1971.  In March 1972, the RO confirmed its denial.  
Subsequently, in July 1972, the Board denied service 
connection based on findings that cervical radiculitis with 
headaches was not present at the time of separation from 
service in December 1970, and that disabilities of the 
cervical spine and neurological system were not diagnosed 
upon recent VA examination.

The Board also notes that, in June 1975, the RO denied 
service connection for cervical radiculitis, claimed as 
secondary to gouty arthritis, on the basis that it was 
medically unfeasible.

Evidence of record at the time of the Board's decision in 
July 1972 and the RO's decision in June 1975 included the 
veteran's service medical records; service personnel records; 
and the report of an October 1971 examination, diagnosing 
cephalgia by history, cause undetermined.  

The service medical records show various complaints of neck 
pain, and include a questionable diagnosis of cervical 
arthritis in December 1969; an assessment of nerve root C-6 
irritation in March 1970; a diagnosis of cervical muscle 
spasm in November 1971; treatment for cervical spondylosis, 
with radiation to left arm, and complaints of recurring 
headaches in December 1970 and in January 1971.  At the time 
of the veteran's retirement examination in December 1970, the 
examiner noted painful hands, cervical spine, and lumbar 
spine.  No disability of the cervical spine was noted.
 
Based on this evidence, the Board concluded that the evidence 
failed to establish a cervical disorder at the time of 
separation from service or on recent examination; and that 
the veteran did not have cervical radiculitis with headaches 
resulting from a disease or injury incurred in or aggravated 
by service.  The Board's July 1972 decision is final.  See 38 
U.S.C. 4004 (1970); 38 C.F.R. § 19.104 (1972); currently 
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2006).

In June 1975, the RO concluded that it was not medically 
feasible to hold cervical radiculitis with headaches, if 
existent, as secondary to gouty arthritis.  The veteran was 
informed that the RO had found that the veteran's claimed 
cervical radiculitis with headaches was not shown by the 
evidence of record.
  
As there was no timely appeal, the RO's June 1975 denial of 
secondary service connection is final.  See 38 U.S.C. § 4005 
(1970); 38 C.F.R. §§ 3.104, 19.108, 19.118, 19.153 (1974); 
currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103 (2006).

The present claim was initiated by the veteran in February 
2002.  VA may reopen and review a claim that has been 
previously denied if new and material evidence is submitted 
by or on behalf of the veteran.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  

Under 38 C.F.R. § 3.156(a), "new evidence" is existing 
evidence not previously submitted; "material evidence" is 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Furthermore, new and 
material evidence is "neither cumulative nor redundant" of 
evidence of record at the time of the last prior final 
denial, and must "raise a reasonable possibility of 
substantiating the claim."  38 C.F.R. § 3.156(a).

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence added to the record since June 1975 includes 
duplicate copies of service medical records; private 
treatment records showing diagnoses in September 1999 of 
mechanical low back syndrome, left-sided S1 radiculopathy, 
degenerative joint disease of the left hip, and limb length 
discrepancy; outpatient records of acute and chronic active 
problem file definitions, showing no complaints of headache 
in December 2000, April 2001, and May 2002; an MRI scan of 
the brain in September 2003; the report of a 
neuropsychological consultation in October 2003; a letter 
from a VA physician in April 2004, suggesting some 
preventative headache medicines; private treatment records in 
February 2006 in consultation for abnormal PET computed 
tomography findings of the neck, chest, abdomen, and pelvis; 
and various statements from the veteran that he still had 
neck pain and arthritis in his neck.
  
During the October 2003 neuropsychological consultation by 
Giles D. Rainwater, Ph.D., the veteran did not report any 
headaches, back, or neck problems.

Other than for the duplicate service medical records, much of 
this evidence is new in that it was not previously of record 
and is not cumulative.  However, none of the evidence 
received is pertinent to the central questions underlying the 
claim for service connection-i.e., whether the veteran 
currently has cervical radiculitis with headaches, and if so, 
whether there is a nexus between that disability and service.  
The medical evidence received primarily pertains to other 
disabilities.  Dr. Rainwater also neither listed any cervical 
disability nor had documented any headaches while noting the 
veteran's medical history.

An April 2004 letter by a VA physician suggests that the 
veteran should take preventive medicines for headaches.  
However, this report does not associate the headaches to 
cervical radiculitis and provides no nexus between current 
disability and service.  Hence, the evidence does not create 
a reasonable possibility of substantiating the claim and, 
thus, is not material.

In fact, there is no competent evidence linking the currently 
claimed cervical radiculitis and headaches with service, or 
to any service-connected disability.  The veteran has offered 
statements and contentions in which he argued that he 
continued to have neck pain, or that his service-connected 
gouty arthritis had caused his cervical radiculitis with 
headaches.  The veteran, as a lay person, would not be 
competent to diagnose a disability or to render a probative 
opinion on a medical matter, such as the etiology of any 
cervical disability.  See Bostain, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").

Absent evidence of a current disability, or of a nexus 
between the currently claimed cervical radiculitis with 
headaches and a service-connected disability or service, the 
newly received evidence does not raise a reasonable 
possibility of substantiating the claim.  As new and material 
evidence has not been received, the claim for service 
connection for cervical radiculitis with headaches is not 
reopened.


ORDER

New and material evidence has not been received; the claim 
for service connection for cervical radiculitis with 
headaches is not reopened.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


